       Case: 3:19-cv-00683-wmc Document #: 19 Filed: 10/31/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

EDGEWOOD HIGH SCHOOL                           )
OF THE SACRED HEART, INC.,                     )
                                               )
       Plaintiff,                              )             Case No. 3:19-CV-683
                                               )
               v.                              )
                                               )
CITY OF MADISON, WISCONSIN;                    )
CITY OF MADISON ZONING BOARD                   )
OF APPEALS; Zoning Administrator               )
MATTHEW TUCKER, in his official                )
capacity; and Director of Madison’s            )
Building Inspection Division GEORGE            )
HANK, in his official capacity,                )

       Defendants.


                                 NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Sarah A. Zylstra, an attorney with Boardman & Clark

LLP, appears on behalf of Defendants the City of Madison, the City of Madison Zoning Board of

Appeals, Matthew Tucker in his official capacity, and George Hank in his official capacity.

Copies of all papers may served at Boardman & Clark LLP, P.O. Box 927, Madison, WI 53701-

0927 or through the Court’s electronic filing system as applicable.

       Dated this 31st day of October, 2019.

                                     Respectfully submitted,

                                               /s/ Sarah A. Zylstra
                                               Sarah A. Zylstra, State Bar No. 1033159
                                               BOARDMAN & CLARK LLP
                                               1 South Pinckney Street, Suite 410
                                               P. O. Box 927
                                               Madison, WI 53701-0927
                                               Telephone: (608) 257-9521
                                               Facsimile: (608) 283-1709
                                               szylstra@boardmanclark.com
                                               Attorneys for Defendants
